Petitioners own two tracts of land in Webster County, containing 7,342.74 acres and 214.5 acres respectively. For a number of years prior to 1939, both tracts had been assessed for taxation at $6.00 per acre. That year the assessor raised the assessment of the larger tract to $10.00 per acre, and of the smaller tract to $15.00 per acre. The land owners protested these assessments before the board of equalization and review, and evidence was taken. The board approved the assessments. An appeal was granted by the circuit court, which sustained the assessment of the larger tract and reduced that of the smaller to $10.00 per acre. A writ of error was granted here. *Page 612 
Petitioners proved that the tracts were unimproved, rugged mountain lands, containing only a negligible acreage suitable for farming; that all the merchantable timber, 12 inches and up in diameter, had been removed from the tracts prior to 1930; that their surface had been extensively prospected for coal, but none merchantable was discovered; that the tracts were not on or near a railroad; that purchasers had been sought for them, diligently, in vain; and that entire equality of assessments did not prevail in the region where the tracts were located. For the state, county and district it appeared that this region, generally, contained valuable coal seams, some of which had been opened on lands not remote from these tracts; that geologists regarded them as having these seams; that the tracts had not been core-drilled, and until so, their barrenness was not established; that wild mountain lands, such as these tracts, having no workable coal, were generally assessed at $5.00 per acre; that if they had workable coal, and were not on or near a railroad, they were generally assessed at $10.00 per acre; and that the assessor was attempting to achieve equality of assessments in this region.
For purposes of comparison, both as to coal seams and to tax assessments, a number of lands in the general region of these tracts are referred to in the evidence. A map is filed which, to a limited extent, illustrates the evidence. Nevertheless, it is difficult for us to understand fully the probative value of the comparisons. Without such comprehension, we cannot say in the face of the substantial evidence supporting the circuit court, that its order is plainly wrong. See Liberty Coal Co. v.Bassett, 108 W. Va. 293, 150 S.E. 745; West Penn Power Co. v.Board, 112 W. Va. 442, 164 S.E. 862.
The order is affirmed.
Affirmed. *Page 613